





EXHIBIT 10.14


Executive Severance and Retention Incentive Plan
Amended and Restated July 12, 2017
1.    Introduction. The purpose of this Executive Severance and Retention
Incentive Plan (the “Plan”) is to provide assurances of specified severance
benefits to eligible executives of Netflix, Inc. and its Affiliates upon certain
terminations of employment and to provide specified retention incentives to
eligible executives of the Company upon a Change in Control. The Company
believes that the severance plan set forth in this Plan will aid the Company in
attracting and retaining highly qualified individuals. In addition, the Company
believes that the retention incentive set forth in this Plan will help (a)
assure that the Company will have continued dedication and objectivity from its
executives notwithstanding the possibility, threat or occurrence of a Change in
Control and (b) provide the Covered Executives with an incentive to continue
their employment and to motivate executives to maximize the value of the Company
upon a Change in Control for the benefit of its stockholders. This Plan is an
“employee welfare benefit plan,” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended. This document constitutes
both the written instrument under which the Plan is maintained and the required
summary plan description for the Plan.


2.    Important Terms. To help you understand how this Plan works, it is
important to know the following terms:


2.1     “Administrator” means Netflix, acting through its Chief Talent Officer
or any person to whom the Administrator has delegated any authority or
responsibility pursuant to Section 9, but only to the extent of such delegation.


2.2     “Affiliate” means any corporation or other entity (including, but not
limited to, a limited liability company, partnership or joint venture)
controlling, controlled by, or under common control with Netflix, Inc., unless
otherwise excluded from the Plan. Affiliates excluded from the Plan are listed
in Exhibit A.


2.3     “Allocatable Compensation” means a currency-denominated annual
compensation amount available for allocation by the Covered Executive between
cash compensation and equity compensation as approved by (i) the Compensation
Committee of the Board or other properly designated Board committee, or (ii) for
a Covered Executive whose compensation is not subject to approval by a committee
of the Board, his or her manager or other authorized individual, in either case
that is in effect either (a) immediately preceding the Severance Date (with
respect to the Severance Benefit) or the date of the Change of Control (with
respect to the Retention Incentive), or (b) at any time within the twelve (12)
month period prior to the Severance Date (with respect to the Severance Benefit)
or date of the Change of Control (with respect to the Retention Incentive),
whichever of (a) or (b) is greater.


2.4    “Board” means the Board of Directors of Netflix.







--------------------------------------------------------------------------------





2.5    “Cause” means (i) an act of fraud or personal dishonesty undertaken by a
Covered Executive in connection with the Covered Executive’s responsibilities as
an employee that is intended to result in substantial gain or personal
enrichment of the Covered Executive, (ii) a Covered Executive’s conviction of,
or plea of nolo contendere to, a felony, or (iii) a Covered Executive’s gross
misconduct in connection with the performance of the Covered Executive’s
responsibilities as an employee or willful failure to perform a reasonable
material component of the Covered Executive’s responsibilities as an employee.


2.6    “Change in Control” means the first to occur of any of the following:
(a)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of Netflix representing
fifty percent (50%) or more of the total voting power represented by Netflix’s
then outstanding voting securities; or
(b)consummation of the sale or disposition by Netflix of all or substantially
all of Netflix’s assets; or
(c)The consummation of a merger or consolidation of Netflix with any other
corporation, other than a merger or consolidation which would result in the
voting securities of Netflix outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of Netflix, or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or
(d)A change in the composition of the Board, as a result of which less than a
majority of the Directors are Incumbent Directors. An “Incumbent Director” means
a Director who either (A) is a Director as of the Effective Date, or (B) is
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of those Directors whose election or nomination was not in
connection with any transaction described in subsections (a), (b) or (c) or in
connection with an actual or threatened proxy contest relating to the election
of Directors.


2.7    “Company” means Netflix and its Affiliates.


2.8    “Covered Executive” means a common law employee employed by Netflix or an
Affiliate at the Vice President level or higher as reflected in Netflix’s or
Affiliate’s human resource systems.


2.9    “Director” means a member of Netflix’s Board of Directors.


2.10    “Effective Date” means July 1, 2005.


2.11    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.12    “Involuntary Termination” means a termination of employment with the
Company of a Covered Executive under the circumstances described in Section 3.1.
For purposes of the Plan, the transfer of a Covered Executive’s employment
between Netflix and its Affiliates, or between Affiliates will not be considered
a termination of employment and the Covered Executive will not be entitled to
receive a Severance Benefit.


2.13    “Netflix” means Netflix, Inc., a Delaware corporation, and any successor
thereto.







--------------------------------------------------------------------------------





2.14    “Option” means a right granted pursuant to Netflix’s stock option
plan(s) to purchase common stock of Netflix pursuant to the terms and conditions
of such plan(s).


2.15    “Plan” means the Executive Severance and Retention Incentive Plan, as
set forth in this document, and as hereafter amended from time to time.


2.16    “Retention Incentive” means the compensation the Covered Executive will
be provided pursuant to Section 4.


2.17    “Severance Benefit” means the compensation and other benefits the
Covered Executive will be provided pursuant to Section 3.


2.18    “Severance Date” means the date on which an Eligible Executive
experiences an Involuntary Termination.


3.    Severance.


3.1    Eligibility. If at any time prior to a Change in Control, Netflix or an
Affiliate terminates a Covered Executive’s employment for other than Cause,
death or permanent disability such that the Covered Executive is no longer an
employee of the Company, then, subject to the Covered Executive’s compliance
with Section 3.3, the Covered Executive shall receive the Severance Benefit
provided pursuant to this Section 3. For purposes of clarification, the
severance amount set forth in 3.2 shall not be due or payable to any Covered
Executive who shall have received or is eligible to receive the Retention
Incentive.


3.2    Severance Benefit.


(a)    Each Covered Executive who becomes eligible for a Severance Benefit under
Section 3.1 shall be paid a lump sum cash payment equal to nine (9) months of
Allocatable Compensation. Notwithstanding the foregoing, employees hired as
Covered Executives shall be paid a lump sum cash payment equal to twenty-four
(24) months of Allocatable Compensation (subject to the other provisions of this
Section 3.2), provided that the Severance Benefit shall be reduced by an amount
equal to one (1) month of Allocatable Compensation for each month of tenure at
the Company for the Covered Executive’s first fifteen (15) months of continuous
employment following hire by the Company. The purpose of the foregoing is to
provide newly hired Covered Executives with 24 months Severance Benefit reducing
to the standard nine (9) months. The Severance Benefit shall be paid to the
Covered Executive as soon as administratively practicable following the
Severance Date, but in no event more than two and one half months following the
Severance Date, subject to Section 7 and to the Covered Executive’s compliance
with Section 3.3.


(b)    Notwithstanding any contrary provision of the Plan, the Administrator may
reduce the Severance Benefit provided in Section 3.2(a) but only with the
written consent of the Covered Executive, and provided that any such reduction
may be made only if in accordance with all applicable laws, including (but not
limited to) Section 409A of the Code.







--------------------------------------------------------------------------------





3.3    Release Agreement. As a condition to receiving a Severance Benefit under
this Plan, each Covered Executive will be required to sign a waiver and release
of all claims arising out of his or her Involuntary Termination and employment
with the Company in a form reasonably satisfactory to the General Counsel of
Netflix (the “Release”). The Release must be executed and irrevocably effective
within the period required by the Release but in no event later than sixty (60)
days following the Covered Executive’s Severance Date, inclusive of any
revocation period set forth in the Release (such deadline, the “Release
Deadline”). The Severance Benefit will not be paid or provided until the Release
becomes irrevocably effective. If the Release does not become irrevocably
effective by the Release Deadline due to action or inaction of the Covered
Executive, the Covered Executive will forfeit all rights to the Severance
Benefit.
Notwithstanding any contrary provision of the Plan, in order to help a Covered
Executive avoid having to pay the additional twenty percent (20%) income tax
under Section 409A of the Internal Revenue Code of 1986, as amended, in the
event that a Covered Executive’s Severance Date occurs at a time during the
calendar year when it would be possible for the Release to become effective in
the calendar year following the calendar year in which the Severance Date
occurs, then the Severance Benefit owed (if any) will be paid on the first
payroll date that is at least sixty (60) days following the Severance Date (but
in all cases subject to Section 7).
4.    Retention Incentive.


4.1    Eligibility. An individual shall be eligible for the Retention Incentive
under the Plan, in the amount set forth in Section 4.2, only if he or she (i) is
a Covered Executive on the date of a Change in Control, and (ii) is not eligible
for a Severance Benefit under Section 3.


4.2    Retention Incentive. Each Covered Executive eligible for a Retention
Incentive in accordance with Section 4.1 shall be entitled to receive a lump sum
cash payment equal to twelve (12) months of Allocatable Compensation. The
Retention Incentive shall be paid to the Covered Executive as soon as
administratively practicable following the date of the Change in Control, but in
no event more than two and one-half months thereafter.


4.3    Parachute Payments. In the event that a Severance Benefit or Retention
Incentive provided for in this Plan or otherwise payable or provided to the
Covered Executive (i) constitutes a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(ii) but for this Section 4.3, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Employee’s Severance
Benefit or Retention Incentive hereunder shall be either


(a)    delivered in full, or


(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by the Covered Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless Netflix and the Covered Executive otherwise agree in writing, any
determination required under this Section 4.3 shall be made in writing in good
faith by an accounting firm chosen by the Administrator and reasonably
acceptable to the Covered Executive (the “Accountants”). If a reduction in
benefits is required only under the Plan, the reduction will apply to the
Employee’s Severance Benefit or Retention





--------------------------------------------------------------------------------





Incentive, as applicable. If a reduction in benefits is required under the Plan
and one or more other arrangements or plans entered into with or maintained for
the benefit of the Covered Executive that provides for vesting acceleration of
equity awards, cash severance or retention benefits, and/or continued employee
benefits coverage, the reduction will occur in the following order: the vesting
acceleration of stock options or stock appreciation rights, then cash severance
or retention benefits, then vesting acceleration of equity awards other than
stock options or stock appreciation rights, and then Company-paid employee
benefits coverage. In the event that acceleration of vesting of stock options,
stock appreciation rights or other equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant for the Covered Executive’s stock options, stock appreciation rights or
other equity awards, as applicable. If two or more stock options, stock
appreciation rights or other equity awards are granted on the same day, the
stock options, stock appreciation rights or other equity awards, as applicable,
will be reduced on a pro-rata basis. For purposes of making the calculations
required by this Section 4.3, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. Netflix and the Covered Executive shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section. Netflix shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.3.


5.    Reserved


6.     Non-Duplication of Benefits. Notwithstanding any other provision in the
Plan to the contrary and except as provided in this Section 6, the Severance
Benefits and Retention Incentive provided hereunder shall be in lieu of any
other severance and/or retention plan benefits and the Severance Benefits and
Retention Incentive provided hereunder shall be reduced by any severance paid or
provided to a Covered Executive under any other plan or arrangement.
Notwithstanding the preceding sentence, this Section 6 shall not apply to a
Covered Executive to the extent such Covered Executive’s separate, written
employment, retention or other agreement with the Company explicitly exempts the
Covered Executive from the preceding sentence.


7.    Section 409A.


7.1    Notwithstanding anything herein to the contrary, it is the intent that
the Retention Incentives and Severance Benefits payable under the Plan satisfy
the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations and be exempt from
Section 409A of the Code and the final regulations and any guidance promulgated
thereunder (“Section 409A”). If the Severance Benefits (or any portion thereof),
when considered together with any other severance payments or separation
benefits, are considered deferred compensation subject to Section 409A
(together, the “Deferred Compensation Separation Benefits”), no Deferred
Compensation Separation Benefits or other severance benefits that otherwise are
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be considered due or payable until the Covered Executive has incurred a
“separation from service” within the meaning of Section 409A. In addition, if
the Covered Executive is a “specified employee” within the meaning of
Section 409A at the time of the Covered Executive’s separation from service
(other than due to death), then any Deferred Compensation Separation Benefits
otherwise due to the Covered Executive on or within the six (6) month period
following the Covered Executive’s





--------------------------------------------------------------------------------





separation from service will accrue during such six (6) month period and will
become payable in a lump sum payment (less applicable withholding taxes) on the
date six (6) months and one (1) day following the date of the Covered
Executive’s separation from service. All subsequent payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if the Covered
Executive dies following his or her separation but prior to the six (6) month
anniversary of his or her date of separation, then any payments delayed in
accordance with this paragraph will be payable in a lump sum (less applicable
withholding taxes) to the Covered Executive’s estate as soon as administratively
practicable after the date of the Covered Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.


7.2    Each payment and benefit payable under the Plan is intended to constitute
a separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Any payment or benefit that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute a Deferred Compensation Separation Benefit. Any
payment or benefit that entitles the Covered Executive to taxable reimbursements
or taxable in-kind benefits covered by Section 1.409A-1(b)(9)(v) shall not
constitute a Deferred Compensation Separation Benefit. Any severance payment or
portion thereof that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute a
Deferred Compensation Separation Benefit. For this purpose, “Section 409A Limit”
will mean the lesser of two (2) times: (A) the Covered Executive’s annualized
compensation based upon the annual rate of pay paid to Covered Executive during
his or her taxable year preceding the Covered Executive’s taxable year of the
Covered Executive’s separation from service as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (B) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Covered Executive’s employment is terminated.


7.3    It is the intent of this Plan to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. Notwithstanding anything to
the contrary in the Plan, including but not limited to Section 11, Netflix
reserves the right to amend the Plan as it deems necessary or advisable, in its
sole discretion and without the consent of the Covered Executives, to comply
with Section 409A of the Code or to otherwise avoid income recognition under
Section 409A of the Code prior to the actual payment of Retention Incentives or
Severance Benefits or imposition of any additional tax (provided that no such
amendment shall materially reduce the benefits provided hereunder).


8.    Withholding. The Company will withhold from any Severance Benefit and
Retention Incentive all federal, state, local and other taxes required to be
withheld therefrom and any other required payroll deductions.


9.    Administration. Netflix is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator prior to
a Change in Control with respect





--------------------------------------------------------------------------------





to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan prior to a Change in Control, or any related document,
will be conclusive and binding on all persons and be given the maximum possible
deference allowed by law. Following a Change in Control, any decision made or
other action taken by the Administrator with respect to the Plan, and any
interpretation by the Administrator of any term or condition of the Plan, or any
related document that (i) does not affect the benefits payable under the Plan
shall not be subject to review unless found to be arbitrary and capricious or
(ii) does affect the benefits payable under the Plan shall not be subject to
review unless found to be unreasonable or not to have been made in good faith.
The Administrator has the authority to act for the Company (in a non-fiduciary
capacity) as to any matter pertaining to the Plan; provided, however, that this
authority does not apply with respect to (a) Netflix’s power to amend or
terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan is subject to the prior approval of
the senior officer of Netflix The Administrator may delegate in writing to any
other person all or any portion of his or her authority or responsibility with
respect to the Plan.


10.    Eligibility to Participate. The Administrator will not be excluded from
participating in the Plan if otherwise eligible, but he or she is not entitled
to act or pass upon any matters pertaining specifically to his or her own
benefit or eligibility under the Plan. A senior officer of Netflix, Inc. will
act upon any matters pertaining specifically to the benefit or eligibility of
the Administrator under the Plan.


11.    Amendment or Termination. Netflix reserves the right to amend or
terminate the Plan at any time provided that (a) as the Plan relates to each
individual who is a Covered Executive on the Effective Date, without such
Covered Executive’s written consent, the Plan may not be amended or terminated
so as to reduce the amount of the Severance Benefit or Retention Incentive
payable to the Covered Executive nor to restrict the Covered Executive’s
eligibility for a Severance Benefit or Retention Incentive, and (b) as the Plan
relates to each individual who first becomes a Covered Executive after the
Effective Date, (1) the Plan may be amended or terminated before such individual
becomes a Covered Executive, and (2) after such individual becomes a Covered
Executive, without such Covered Executive’s written consent, the Plan may not be
amended or terminated so as to reduce the amount of the Severance Benefit and
Retention Incentive payable to the Covered Executive nor to restrict the Covered
Executive’s eligibility for a Severance Benefit or Retention Incentive. Any
amendment or termination of the Plan will be in writing. Any action of Netflix
in amending or terminating the Plan will be taken in a non-fiduciary capacity.
Upon a Change in Control and following the receipt by all eligible Covered
Executives of the Retention Incentive provided for herein, this Plan shall have
no further force or effect.


12.    Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator within ninety (90) days of the earlier of (i) the date the
claimant learned the amount of their Severance Benefit or Retention Incentive
under the Plan or (ii) the date the claimant learned that he or she will not be
entitled to any benefits under the Plan. If the claim is denied (in full or in
part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also describe any additional information needed
to support the claim and the Plan’s procedures for appealing the denial. The
denial notice will be provided within ninety (90) days after the claim is
received. If special circumstances require an extension of time (up to ninety
(90) days), written notice of the extension will be given within the initial
ninety (90) day period. This notice of extension will indicate the





--------------------------------------------------------------------------------





special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.


13.    Appeal Procedure. If the claimant’s claim is denied, the claimant (or his
or her authorized representative) may apply in writing to the Administrator for
a review of the decision denying the claim. Review must be requested within
sixty (60) days following the date the claimant received the written notice of
their claim denial or else the claimant loses the right to review. The claimant
(or representative) then has the right to review and obtain copies of all
documents and other information relevant to the claim, upon request and at no
charge, and to submit issues and comments in writing. The Administrator will
provide written notice of his or her decision on review within sixty (60) days
after it receives a review request. If additional time (up to sixty (60) days)
is needed to review the request, the claimant (or representative) will be given
written notice of the reason for the delay. This notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Administrator expects to render its decision. If the claim is
denied (in full or in part), the claimant will be provided a written notice
explaining the specific reasons for the denial and referring to the provisions
of the Plan on which the denial is based. The notice shall also include a
statement that the claimant will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents and other information
relevant to the claim and a statement regarding the claimant’s right to bring an
action under Section 502(a) of ERISA.


14.    Source of Payments. All Severance Benefits and Retention Incentives will
be paid in cash from the general funds of Netflix; no separate fund will be
established under the Plan; and the Plan will have no assets. No right of any
person to receive any payment under the Plan will be any greater than the right
of any other general unsecured creditor of Netflix.


15.    Inalienability. In no event may any current or former employee of the
Company sell, transfer, anticipate, assign or otherwise dispose of any right or
interest under the Plan. At no time will any such right or interest be subject
to the claims of creditors nor liable to attachment, execution or other legal
process.


16.    No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any employee at any time, with or without cause.
However, as described in the Plan, a Covered Executive may be entitled to
Severance Benefits under the Plan depending upon the circumstances of his or her
termination of employment.


17.    Successors. Any successor to Netflix of all or substantially all of
Netflix’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) will assume the
obligations under the Plan and agree expressly to perform the obligations under
the Plan in the same manner and to the same extent as Netflix would be required
to perform such obligations in the absence of a succession. For all purposes
under the Plan, the term “Company” will include any successor to the Company’s
business and/or assets which become bound by the terms of the Plan by operation
of law, or otherwise.







--------------------------------------------------------------------------------





18.    Applicable Law. The provisions of the Plan will be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the internal substantive laws of the State of California (with the
exception of its conflict of laws provisions).


19.    Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.
20.    Headings. Headings in this Plan document are for purposes of reference
only and will not limit or otherwise affect the meaning hereof.


21.    Indemnification. Netflix hereby agrees to indemnify and hold harmless the
officers and employees of the Company, and the members of their boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. Netflix will provide this indemnity from its own funds to the
extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
Netflix.


22.    Additional Information.


Plan Name:
 
Executive Severance and Retention Incentive Plan


Plan Sponsor:
 
Netflix, Inc.
100 Winchester Circle
Los Gatos, CA 95032


Identification Numbers:    
 
EIN: - 77-0467272
PLAN:  501
Plan Year:    
 
Calendar year


Plan Administrator:
 
Netflix, Inc.
Attention:  Chief Talent Officer 
100 Winchester Circle
Los Gatos, CA 95032
(408) 540-3700


Agent for Service of Legal Process:    
 
Netflix, Inc.
Attention:  General Counsel
100 Winchester Circle
Los Gatos, CA 95032


(408) 540-3700


Service of process may also be made upon the
Plan Administrator.


Type of Plan
 
Bonus Plan/Severance Plan/Employee Welfare Benefit Plan


Plan Costs    
 
The cost of the Plan is paid by the Employer.



23.    Statement of ERISA Rights.
As a Covered Executive under the Plan, you have certain rights and protections
under ERISA:





--------------------------------------------------------------------------------





(a)You may examine (without charge) all Plan documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor, such as the
Plan’s annual report (IRS Form 5500). These documents are available for your
review in Netflix’s Human Resources Department.


(b)You may obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.
In addition to creating rights for Covered Executives, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Executives. No one, including
Netflix, Inc., any Affiliate or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under the Plan or exercising your rights under ERISA. If your claim for a
severance benefit is denied, in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the denial
of your claim reviewed. (The claim review procedure is explained in Sections 12
and 13 above.)
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within thirty (30)
days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and to pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If you have a
claim which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.
In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.
If you have any questions regarding the Plan, please contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest area office of the Employee
Benefits Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.
24.    Participation by Affiliates.
By participating in the Plan an Affiliate is deemed to agree to all of its
terms, including (but not limited to) the provisions granting exclusive
authority to Netflix to amend the Plan and granting exclusive authority to the
Administrator to administer and interpret the Plan. The liabilities incurred
under the Plan to the Covered Executives shall be solely the liabilities of
Netflix. However, the costs of the Plan may be apportioned among Netflix and its
Affiliates as the Administrator (in its discretion) may determine. All acts
required of the Company under the Plan may be performed by Netflix for itself,
and its Affiliates, as determined by the Administrator (in its discretion).
25.    Execution.





--------------------------------------------------------------------------------





In Witness Whereof, Netflix, by its duly authorized officer, has executed this
amended Plan on the date indicated below.
 
 
Netflix, Inc.


 
 
By_______________________________________
 
 
Title______________________________________
 
 
Date _____________________________________








--------------------------------------------------------------------------------







Exhibit A -- Affiliates Excluded from the Plan
 
None







